Citation Nr: 1449696	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  14-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected Type II diabetes mellitus, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for cerebral vascular accident (CVA). 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Friend



ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in February 2013 and April 2013. 

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A copy of the transcript is of record.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On April 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal as to the issue of entitlement to an increased initial rating for service-connected Type II diabetes mellitus is requested.

2.  Service connection is in effect for Type II diabetes mellitus.  

3.  The Veteran's CVA with associated residuals is causally related to his service-connected Type II diabetes mellitus. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an increased initial rating for Type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for CVA have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, requested that his appeal as to the issue of entitlement to an increased initial rating for Type II diabetes mellitus be withdrawn.  See Veteran's representative's statement dated April 3, 2014.  Hence, there remains no allegation of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants entitlement to service connection for CVA, representing a complete grant of the benefits sought on appeal with regard to this claim.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and no further discussion of VA's responsibilities under the VCAA is necessary.  

III.  Service Connection

The Veteran essentially contends that his currently diagnosed CVA and associated residuals are causally related to his service-connected Type II diabetes mellitus.  See, e.g., Veteran's May 2013 Notice of Disagreement and April 2014 VA Form 9; March 2014 Decision Review Officer Hearing Tr. at 5; September 2014 Board Hearing Tr. at 2-3.   

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310. 

The Board finds that secondary service connection for CVA is warranted.  In making this determination, the Board notes that service connection for Type II diabetes mellitus was granted in a February 2013 rating decision.  As such, the Board finds that the first element required for secondary service connection has been established.    

Turning to the second element required for secondary service connection, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has a history of multiple CVAs, including CVAs in May 2009 and January 2011.  See Queen's Medical Center Magnetic Resonance Imaging (MRI) results dated September 8, 2010; and VA treatment notes dated December 27, 2010; November 16, 2012; and January 31, 2013.  Moreover, the record reflects that the Veteran has been diagnosed with CVA with associated residuals, including left-sided partial paralysis and weakness, vertigo, and intermittent gait and speech difficulty.  See, e.g., Dr. P.W.R.'s treatment notes dated from January 2010 to June 2010; Dr. E.M.C.L.'s treatment notes dated from January 2010 to June 2010; Dr. J.M.'s January 20, 2011 letter; Dr. M.K.B.'s treatment records dated from April 2011 to July 2011; VA treatment notes dated February 25, 2013 and April 11, 2013; and Dr. M.K.B.'s May 16, 2013 letter.  Accordingly, because the evidence shows that the Veteran has experienced recurrent CVAs and continues to have residuals as a result of his CVAs, the Board finds that the second element required for secondary service connection has also been established.  

Finally, with regard to the third element required for secondary service connection, the Board acknowledges that there are conflicting medical opinions of record regarding whether the Veteran's CVA is causally related to his service-connected diabetes mellitus.  Specifically, in a May 2013 letter, Dr. M.K.B. reported that both Type II diabetes mellitus and high blood pressure are risk factors for CVA, noting that Type II diabetes mellitus is a likely contributing factor for CVA.  Dr. M.K.B. then went on to report that although he could not state that the Veteran's Type II diabetes mellitus was the sole cause of his CVA, it was a cause of this disability.   

Additionally, in September 2012, a VA examiner reported that both diabetes mellitus and hypertension are risk factors for the development of stroke or CVA. The examiner also indicated that the Veteran's diabetes mellitus played some role - albeit a lower role than his benign essential hypertension - in his stroke development.  In making this determination, the examiner highlighted that the Veteran's diabetes mellitus had been rather mild and was controlled with diet, while his hypertension had been uncontrolled despite anti-hypertensive medication.  In this regard, the Board acknowledges that the examiner ultimately determined that, in the Veteran's case, CVA was less likely than not caused by or the result of his service-connected diabetes mellitus and was at least as likely as not caused by or the result of his non-service connected hypertension.  Significantly, however, to the extent that the examiner stated that the Veteran's diabetes mellitus played a lower role in his stroke development as compared to his benign essential hypertension, he seems to indicate that this condition contributed, at least in part, to his CVA development.     

Finally, in April 2014, the September 2012 VA examiner provided the opinion that the Veteran's CVA was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  In providing this opinion, the examiner noted that the Veteran was first diagnosed with diabetes mellitus in May 2009 (i.e., the same month of his first CVA).  He also noted that testing conducted in August 2012 (i.e., more than three years after the Veteran's first CVA and almost two years after his second CVA) revealed normal hemoglobin A1c levels.  In this regard, the examiner reported that diabetes mellitus with normal hemoglobin A1c maintained without treatment does not create a significant risk for CVA.  Notably, however, in providing this opinion, the examiner did not acknowledge or discuss the Veteran's hemoglobin A1c levels at the time of his May 2009 CVA, which occurred the same month that he was first diagnosed with Type II diabetes mellitus, or at the time of his January 2011 CVA.  Moreover, although the examiner stated that diabetes mellitus with normal hemoglobin A1c maintained without treatment does not create a significant risk for CVA, he did not rule it out completely as a risk factor. 

On this record, the Board finds that the medical evidence regarding a relationship between the Veteran's CVA and his service-connected Type II diabetes mellitus is at least in equipoise.  See 38 U.S.C.A. § 5107 (b) (stating that when there is an approximate balance of positive and negative evidence, the Secretary shall give the benefit of the doubt to the Veteran); 38 C.F.R. § 3.102 (noting that reasonable doubt is to be resolved in claimant's favor).  In making this determination, the Board finds it significant that both the Veteran's private treating physician (Dr. M.K.B.) and the September 2012 VA examiner have indicated that the Veteran's service-connected diabetes mellitus contributed, at least in part, to his CVA.  Thus, resolving any doubt in this case in the Veteran's favor, the Board finds that the Veteran's currently diagnosed CVA with associated residuals is causally related to his service-connected Type II diabetes mellitus, thereby satisfying the third element required for secondary service connection. 
  
Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection have been met, the Board finds that service connection for CVA as secondary to the Veteran's service-connected Type II diabetes mellitus is warranted and the claim is granted.  See 38 C.F.R. § 3.310.  


ORDER

The appeal as to the issue of entitlement to an increased initial rating for Type II diabetes mellitus, currently evaluated as 10 percent disabling, is dismissed.

Entitlement to service connection for CVA as secondary to service-connected Type II diabetes mellitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


